PER CURIAM
In this consolidated case, mother, Kristen Schattgen Galleberg, and father, Gary Galleberg, appeal the judgment entered by the Circuit Court of St. Louis County dissolving their marriage, distributing the property and debt, and ordering maintenance, child support, and payment of the child's private-school tuition. The parties settled child-custody issues before trial. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with *60a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 84.16(b)(1).1

Father's motion to strike mother's cross-response and reply brief is denied. Mother's motion to strike father's reply brief is granted. Rule 84.04(i) states in relevant part that "[t]he respondent may file a reply brief in reply to appellant's response to the issues presented by respondent's appeal." In his reply brief, however, father again argues in opposition to mother's points on appeal rather than countering mother's responsive arguments to father's points on appeal.